Citation Nr: 0432595	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-09 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from October 1942 
to December 1945.  He died in January 2001.  The appellant is 
the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  The 
appellant testified at a personal hearing before the Board 
sitting at the RO in September 2004.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, a letter dated in April 2001 from the RO to the 
appellant indicated that VA would thoroughly review her 
claim, tell the appellant of what information was needed, and 
keep her informed of the status.  It also informed the 
appellant that she was to furnish all information asked for 
as soon as possible.  A letter sent by VA to the appellant in 
October 2001 contains a discussion of the evidence needed to 
substantiate the claim.  However, neither of these documents 
discussed the "duty to notify" provisions of the VCAA.  
Consequently, there is no notice to the appellant of the 
division of responsibilities between her and VA in obtaining 
evidence relevant to her claim.  Id.  Accordingly, on remand, 
the RO must provide notice, consistent with the requirements 
of section 5103(a), § 3.159(b), and Quartuccio, that informs 
the appellant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the appellant is expected 
to provide.  Furthermore, as indicated in § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103A(g); 38 C.F.R. § 3.159(b)(1); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the appellant was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
completely fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Based on the above, this case is being remanded for the 
following action:  

The RO should take appropriate steps to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



